Citation Nr: 0813840	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependents' educational assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
July 1969 and died n April 1998.

The appellant, who is the veteran's widow, initially appealed 
a rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

In November 2006, the Board remanded the appellant's claim to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  The veteran served in Vietnam during his period of active 
duty, and he died in April 1998, at the age of 51.  According 
to the death certificate, the immediate cause of his death 
was metastatic appendix cancer.

2.  The medical evidence of record indicates that the veteran 
was diagnosed with cancer in 1997.

3.  The competent and objective medical evidence of record 
demonstrates that no appendiceal cancer disorder was 
manifested during the veteran's period of active military 
service or within one year after his separation from service.

4.  At the time of his death, the veteran was not service-
connected for any disorder.

5.  The probative and competent medical evidence of record 
preponderates against a find that would demonstrate that the 
veteran's death was related to service, including through 
exposure to Agent Orange or other herbicide agents.
CONCLUSIONS OF LAW

1.	The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be 
presumed to be service-connected.  38 U.S.C.A. §§ 1101, 
1102, 1110, 1112, 1113, 1310, 1116, 1137, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).

2.	The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under 
Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  As the 
appellant's claims for service connection for the cause of 
the veteran's death and DEA benefits are being denied, as set 
forth below, there can be no possibility of prejudice to her.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, such as this one, the Court has 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In an April 2003 letter, issued prior to the June 2003 rating 
decision, and in February 2005 and March 2007 letters, the RO 
informed the appellant of its duty to assist her in 
substantiating her claims under the VCAA and the effect of 
this duty upon her claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

This notice was sufficient with regard to the Court's 
language in Hupp.  Because service connection was not in 
place for any disabilities suffered by the veteran, properly 
tailored notice need not have included the items listed as 
(1) and (2) above. Furthermore, the appellant indicated in 
her April 2003 formal claim that the veteran's death was due 
to exposure to Agent Orange, and did not assert that he was 
service-connected for any disability during his lifetime.  
Given these facts, the April 2003, February 2005, and March 
2007 letters provided the appellant with properly tailored 
notice in that the letter informed her that the evidence need 
show that the veteran died from a service-related injury or 
disease; notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a March 2007 signed 
statement, the appellant said that she had no additional 
evidence to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The appellant is seeking service connection for the cause of 
the veteran's death.  She argues that he was exposed to Agent 
Orange during military service, particularly while on 
temporary duty (TDY) assignments in the Republic of Vietnam, 
and that this exposure led to the metastatic appendiceal 
cancer from which he died.  The appellant maintains that the 
veteran had cancer of the liver, lung, and other organs 
(noted in her April 2003 formal claim).  In her August 2003 
notice of disagreement, she indicated that he died with lung 
cancer as a factor.  In her July 2004 substantive appeal, the 
appellant said that the veteran had cancer in many parts of 
his body and that there was "no way to assume where the 
cancer started".  

According to the evidence of record, the veteran died in 
April 1998 at the age of 51.  The death certificate lists the 
cause of death as metastatic appendix cancer.  An autopsy was 
not performed.

During the veteran's lifetime, he was not service-connected 
for any disability.

Private medical records dated, from 1994 to 1998, indicate 
that, in November 1994, the veteran was hospitalized for 
treatment of pancreatitis.

The private hospital records further show that, during the 
summer of 1997, the veteran developed rectal pain.  In 
September 1997, diagnostic tests of a liver mass were 
positive for malignant cells consistent with adenocarcinoma.  
The record shows that the veteran was thought to have 
adenocarcinoma of unknown primary site that was treated with 
chemotherapy.  According to these medical records, the 
primary site was thought most likely to be gastrointestinal, 
but was unidentified at that time. 

Disability records completed by the veteran's physician in 
September and October 1997 include a diagnosis of metatstatic 
cancer of unknown primary with liver metastasis.

The private medical records also reflect that, in October 
1997, the veteran was shown to have a partial small bowel 
obstruction and, in November 1997, underwent a laparotomy 
that showed peritoneal carcinomatosis and liver metastases.  
He underwent an ileoceal resection in November 1997 during 
which he was found to have a mass in the appendix consistent 
with appendiceal primary.  A November 1997 pathology report 
indicates that the veteran had "moderately differentiated 
adenocarcinoma. Adenocarcinoma arising in appendix with 
penetration through muscular wall of appendix. 
Periappendiceal adipose tissue extensively involved by 
adenocarcinoma".  

As noted above, the veteran died in April 1998 from 
metastatic appendix cancer with new lung metastasis also 
noted as a discharge diagnosis on the private hospital 
record.

In an October 2006 memorandum to the veteran's service 
representative, A.M.G., M.D., M.P.H., a medical consultant, 
said that she reviewed the veteran's claim file and pertinent 
records and observed that the veteran was diagnosed with 
metastatic appendiceal cancer to the liver in October 1997.  
She noted the findings of a Septemer 1997 cytopathology 
report that described the appearance of malignant cells 
consistent with moderate to poorly differentiated 
adenocarcinoma.  It was noted that in October 1997 the 
veteran was hospitalized with complaints of severe anemia 
secondary to gastrointestinal blood loss and a partial small 
bowel obstruction for which an exploratory laparotomy of the 
abdomen was performed.  Dr. A.M.G. said that the discharge 
diagnosis included partial small bowel obstruction secondary 
to underlying malignancy, metastatic adenocarcinoma of 
probable appendiceal origin with abdominal carcinomatosis and 
liver metastases.  She noted that, in April 1998, the veteran 
was hospitalized, found to have new lung metastatic disease, 
and died the next day.  

Further, Dr. A.M.G. said that the veteran was diagnosed with 
metastatic appendiceal cancer at a relatively young age (50 
years old), from which he died approximately one year after 
it was diagnosed.  She stated that cancer of the appendix was 
an uncommon diease and was rarely suspected before surgery.  
According to this physician, the "age adjusted incidence of 
this type of cancer was 0.12 cases per 1,000,000 per year 
based on a population-based study reported in Cancer 2002 
[94(12);3307-12]".  Dr. A.M.G. said that numerous studies 
were conducted to determine if an association existed between 
Agent Orange exposure and certain disabling conditions 
specifically cancer.  She said that, although definite casual 
relationship has not yet been established for many 
malignancies, sufficent data associated Agent Orange with 
certain cancers and many other conditions.  According to Dr. 
A.M.G., the occurrence of such a rare cancer at such an early 
age, as well as the absence of other risk factors except for 
a remote history of smoking, "suggests that it is at least 
as likely as not that Agent Orange exposure could be a 
contributory cause of [the veteran's] metastatic appendiceal 
cancer and subsequent demise".

In an April 2007 written opinion, the Chief of 
Hematology/Oncology at a VA medical center (VAMC), said he 
reviewed the veteran's "entire claim file" and said that 
there were no records for the veteran available in the VAMC 
electronic record system (the veteran was not treated there).  
The VA medical specialist noted the veteran's November 1994 
private hospitalization for pancreatitis and his 1997 
treatment for rectal pain and described the results of the 
veteran's diagnostic test findings from August and September 
1997.  The VA physician noted the initial medical opinion of 
adenocarcinoma of unknown primary site and the veteran's 
subsequent laparotomy in November 1997 with the pathology 
findings, also described above.  

According to the VA hematologist/oncologist, the website for 
the Washington Hospital Center (in Washington, D.C.) 
indicates Dr. A.MG.'s specialties as Internal Medicine and 
Occupational Medicine.  The VA physician noted that Dr. 
A.M.G. opined that Agent Orange could be a contributory cause 
of the veteran's appendiceal cancer and that her rationale 
was that the veteran had a rare cancer that developed at 
'"such an early age'" and the absence of other risk factors 
except for a remote history of smoking.

In the VA hematologist/oncologist's opinion, the record 
indicated quite clearly that the veteran had appendiceal 
cancer.  The VA doctor said that, on initial presentation the 
primary site was not ascertained, but pathological 
examination of the ileocceal resection specimen showed 
"adenocarcinoma arising in appendix".  According to the VA 
medical specialist, "[a]ppendiceal adenocarcinoma is indeed 
a rare tumor.  The median age of diagnosis among one of the 
largest case series of such patients (36 patients) seen at 
Brigham and Women's Hospital was 52 years (Dis Colon Rectum. 
2004 Apr; 47(4);474-80)".  Furthermore, this VA physician 
was "unaware of any epidemiological study reported on risk 
factors for development of adenocarcinoma of the appendix and 
it is unlikely that such a study could be performed given the 
rarity of the malignancy".

The VA hematologist/oncologist further noted that the 
Institute of Medicine has published a report on the data of 
association of Agent Orange and cancer and stated 
that"[c]ancer of the appendix is not mentioned in the most 
recent version of the report".  He said that, given the 
rarity of this cancer among the general population, a 
markedly increased risk from Agent Orange would be more 
easily detected than an increase in risk in a more common 
cancer.

Furthermore, the VA medical specialist said that there was 
"little data on which to base an opinion as to whether or 
not [the veteran's] cancer was caused by Agent Orange.  
However, what little information is available leads [the VA 
hematologist/oncologist] to conclude that it is less likely 
than 50% that Agent Orange exposure was etiologically related 
to the cancer development".



(CONTINUED ON NEXT PAGE)


II. Legal Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service, and that such exposure 
caused his claimed disabilities.  The specific statute 
pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. 
§ 1116.  Regulations issued pursuant thereto previously 
provided that, if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), and chronic lymphocytic 
leukemia (CLL).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 61 Fed. 
Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 
67 Fed. Reg. 42,600-608 (June 24, 2002).  See also Veterans 
and Agent Orange: Update 2006 (2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or a nexus between 
the cause of death and service must otherwise be established.  
See Brock v. Brown, 10 Vet. App. at 162. 

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the RO accepted (in the June 2007 
supplemental statement of the case) and the Board has no 
reason to doubt, that he served in Vietnam during the Vietnam 
era (service records document his TDY assignments there); 
thus, he is presumed to have been exposed to Agent Orange 
during such service.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
metastatic appendiceal cancer and, accordingly, the veteran's 
unfortunate death from this condition is not entitled to a 
presumption of service connection under the statutes and 
regulations.  Thus, even conceding the veteran's exposure to 
Agent Orange, metatstatic appendiceal cancer is not a 
disorder that is presumptively service connected on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.307, 3.309.  Although the appellant also asserted that 
the veteran had lung cancer, the record does not support her 
assertion. 

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the veteran's death due to 
metastatic appendiceal cancer, by presenting competent 
evidence which shows that it is as likely as not that the 
disorder was caused by in-service Agent Orange exposure.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, supra.

Initially, the Board points out that the veteran's 
appendiceal cancer problems were not shown during service or 
for years thereafter and the appellant does not claim 
otherwise.

In support of her claim that the veteran's metastatic 
appendiceal cancer was caused by his exposure to Agent Orange 
during service, the appellant would point to the October 2006 
memorandum from Dr. AM.G., who said that, while "a definitie 
causal relationship has not yet been established for many 
malignancies, sufficent data associate Agent Orange with 
certain cancers", and it was "at least as likely as not" 
that exposure to Agent Orange "could be a contributory 
cause" of the veteran's metastatic appendiceal cancer and 
subsequent death.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VAMC Chief of Hematology/Oncology who also 
reviewed the veteran's medical records in light of hid 
medical expertise as an oncologist.  This medical specialist 
had the opportunity to completely review the veteran's entire 
medical history and all the medical records.  This examiner 
explained the veteran's initial symptoms, presented a 
complete medical opinion, and concluded that it was less 
likely than 50 percent that Agent Orange exposure was 
etiologically related to the development of the veteran's 
cancer that caused his death.

The VA examiner also reported that the website for the 
Washington Hospital Center showed that Dr. A.M.G.'s 
specialties were Internal Medicine and Occupational Medicine.

The April 2007 VA memorandum from the hematologist/oncologist 
described his longitudinal review of the veteran's service 
and medical records, even noting the absence of VAMC records 
in the electronic medical system.  He noted the results of 
diagnostic tests performed on the veteran during August and 
September 1997 and explained that he was initially thought to 
have adenocarcinoma of unknown primary site treated with 
chemotherapy.  But, subsequently, a laparotomy performed in 
November 1997 showed peritoneal carcinomatosis and liver 
metastases and pathological findings were consistent with 
adenocarcinoma arising in the appendix.  

Further, the VA examiner acknowledged that appendiceal 
adenocarcinoma was a rare tumor and said that the median age 
of the diagnosis among one of the larges cases series of such 
patients was 52 years old (the veteran was 51 at his death).  
However, this medical specialist was unaware of any 
epidemiological study reported on risk factors for 
development of adenocarcinoma of the appendix and stated that 
it was unlikely that such a study could be performed given 
the rarity of the malignancy.  Additionally, the VA medical 
specialist commented that cancer of the appendix was not 
mentioned in the most recent version of the Institute of 
Medicine's report on the data of association of Agent Orange 
exposure and cancer.  Moreover, according to the VA 
hematologist/oncologist, given the rarity of this cancer 
among the general population, a markedly increased risk from 
Agent Orange would be more easily detected than an increase 
in risk in a more common cancer.  The VA medical specialist 
opined what little information was available led him to 
conclude that it was less likely than 50 percent that Agent 
Orange exposure was etiologically related to the veteran's 
cancer development. 

The Board is persuaded that the April 2007 VA medical opinion 
is most convincing in that the examiner, with expertise in 
hematology and oncology, expressly stated that he reviewed 
the medical evidence in the file.  See e.g., Wray v. Brown, 7 
Vet. App. 488 1995).  When a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Id.  The Board does, 
in fact, adopt the April 2007 VA medical opinion on which it 
bases its determination that the veteran's active military 
service, including his exposure to Agent Orange, was not 
implicated in the cause of his death from metastatic 
appendiceal cancer.

As to the opinion of Dr. A.M.G. in October 2006, who said 
that exposure to Agent Orange could be a contributing factor 
in the veteran's death, the Board finds that this physician 
did not clearly attribute the veteran's death from metastatic 
appendiceal cancer to his exposure to Agent Orange.  Rather, 
she simply said that "it could be a contributory cause".  

Nevertheless, service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between one disorder and another is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).

Nor did Dr. A.M.G. provide clinical evidence to support her 
beliefs, other than a reference to medical literature 
regarding age adjusted incidence of this cancer based on a 
population-based study, and her opinion, although doubtless 
sincerely rendered, is for that reason not accorded great 
weight by the Board.  See Bloom v. West, Black v. Brown, 
supra.   

On the other hand, the April 2007 memorandum from the VA 
hematologist/
oncologist stated that he had reviewed the medical evidence 
of record.  His report reflected review of the relevant 
medical and other evidence in the veteran's claims file and 
provided a rationale for his opinion.  This medical 
specialist explained how the evidence in the veteran's claim 
file pertained to the cause of the veteran's death in light 
of his medical expertise.

Thus, the opinion of Dr. A.M.G. is accorded less weight than 
that of the April 2007 VA hematologist/oncologist.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.

The Board does not disregard the opinion rendered by Dr. 
A.M.G., an internist and occupational medicine specialist.  
With due consideration to Dr. A.M.G., the Board is 
constrained to accord more weight to the conclusions 
proffered in April 2007 by the VA hematologist/oncologist who 
reviewed the veteran's complete medical, noted that, given 
the rarity of the veteran's cancer among the general 
population, a markedly increased risk from Agent Orange would 
be more easily detected than an increase in risk in a more 
common cancer, and opined that what little information was 
available led this medical specialist to conclude that it was 
less than 50 percent likely that Agent Orange exposure was 
etiologically related the veteran's cancer development.  
Thus, Dr. A.M.G.'s October 2006 opinion is accorded less 
weight than that of the April 2007 VA 
hematologist/oncologist.

Upon careful review of this case and the appellant's 
contentions, the Board finds that no medical or other 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this 
appeal, without any probative support in the medical record, 
that her husband suffered from metastatic appendiceal cancer 
due to his exposure to Agent Orange in service.  Thus, given 
a finding that he died of the disorder that evidently 
metastasized to his lungs, she apparently believes that he 
died from a presumptive disease under 38 C.F.R. §§ 3.307, 
3.309. 

In evaluating this premise, the Board notes that the veteran 
was not service-connected for any disorder during his 
lifetime.  Furthermore, the Board notes that he died from 
metastatic appendiceal cancer.  However, the evidence 
provided by the appellant cannot be relied on by the Board to 
conclude that the veteran's metastatic appendiceal cancer was 
due to his exposure to Agent Orange and that such exposure 
was the immediate or underlying cause of the veteran's death, 
or that the condition played a contributory cause, i.e., that 
there was a causal connection.  Moreover, as set forth above, 
there is no indication that metastatic appendiceal cancer was 
related to service, as it was first diagnosed in 1997, nearly 
30 years after the veteran's discharge from service.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding a causal relationship 
between the veteran's death and his active military service, 
including exposure to Agent Orange. See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in- 
service injury or disease and the conditions that caused or 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

B. Eligibility to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends VA educational program benefits to surviving spouses 
of veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

As service connection for the cause of the veteran's death is 
not warranted, as detailed above and, as the veteran, when he 
died, did not have a service-connected total disability that 
was permanent in nature, the Board concludes that the 
criteria for basic eligibility for DEA under Chapter 35, 
Title 38, United States Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency Educational Assistance under 38 U.S.C. Chapter 35 
is denied



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


